925 F.2d 1466
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Thomas Lynn PARKS, Defendant-Appellant.
No. 90-5969.
United States Court of Appeals, Sixth Circuit.
Feb. 21, 1991.

Before RYAN and ALAN E. NORRIS, Circuit Judges, and JOHN W. PECK, Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).  In addition, the attorneys of record have waived oral argument.


2
Thomas Lynn Parks was convicted of one count of conspiracy to distribute lysergic acid diethylamide (LSD) in violation of 21 U.S.C. Sec. 846.  The district court sentenced Parks to a ninety-two (92) month term of imprisonment.  This appeal followed, the parties having submitted briefs.


3
Upon consideration, we find no error in the district court's actions.  The lone issue on appeal concerns the district court's calculation of the total quantity of LSD involved.  The court concluded that the total weight of the LSD impregnated blotter paper, five (5) grams, was the proper measure of the drug.  This determination is in complete accord with an earlier decision of this court.    United States v. Elrod, 898 F.2d 60, 61 (6th Cir.)  (per curiam), cert. denied, 111 S.Ct. 104 (1990) (total weight of LSD and carrier medium is quantity of drugs involved for sentencing purposes).  The appeal is meritless.


4
Accordingly, the district court's judgment is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.